Dismissed and Memorandum Opinion filed June 21, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00697-CV

   IN THE MATTER OF THE MARRIAGE OF SUZANNE S. RON AND
                       AVISHAI RON



                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-49671

                   MEMORANDUM                    OPINION


      This is an appeal from a judgment signed April 13, 2017. The clerk’s record
was filed September 11, 2017. The reporter’s record was filed March 14, 2018. No
brief was filed.

      On May 8, 2018, this court issued an order stating that unless appellant filed
a brief on or before May 23, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                         2